Citation Nr: 1504861	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracic spine facet with hypertrophy and degenerative changes (thoracic spine disability).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Appellant had active service from September 1985 to February 1986, and from March 1986 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2011 and February 2012, and each time was remanded for additional development.  The case was returned to the Board in November 2013, at which time it denied a rating in excess of 10 percent for the Veteran's thoracic spine disability.

The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in June 2014, the parties agreed to vacate the November 2013 Board decision, and remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's November 2013 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.

Rather, the parties agreed that the July 2011 VA examiner's opinions were inadequate on the questions of whether the Veteran experiences additional functional loss due to flare-ups of pain caused by his thoracic spine disability, whether there was painful motion during range of motion testing, and if so, the point at which he experienced limitation of motion due to pain.  Furthermore, the July 2011 VA examiner opined that the Veteran did not have separate neurologic impairment caused by his thoracic spine disability, without providing any rationale for that conclusion.  Notably, the VA examiner failed to address findings of abnormal deep tendon reflexes, positive straight leg tests, and diagnostic imaging from December 2008 and July 2011 showing degenerative disc disease, spondylosis, and wedging compression in the Veteran's spine.  Accordingly, pursuant to the Court's June 2014 order, a remand is necessary to schedule a new VA examination to obtain an adequate opinion regarding the level of impairment caused by the Veteran's thoracic spine disability.

Additionally, the parties agreed that the RO failed to comply with the Board's February 2012 remand directive to obtain the Veteran's treatment records from Fort Benning, Georgia.  Although the records were requested from Fort Benning in February 2012, neither the records nor a response indicating that the Appellant's records could not be found has been associated with the claims file, as directed in the February 2012 Board decision.  The Board acknowledges that the Veteran's representative submitted treatment records dating from January 2011 to present.  However, records from March 2007 to January 2011 have not yet been associated with the Veteran's claims file.  Accordingly, remand is required to obtain those records.

Finally, the Board finds that a claim for total disability based on individual unemployability (TDIU) has been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim, when the appellant asserts that he is unable to work due to his service-connected disabilities).  Here, the Veteran's representative submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability, and other documentation indicating that the Veteran is unemployable due to his service connected disabilities.  See October 2014 Employability Evaluation.  As such, a claim for TDIU should be adjudicated by the RO.


Accordingly, the case is REMANDED for the following actions:

1. Obtain treatment records from Fort Benning, Georgia from March 2007 to January 2011.

If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Provide the Veteran notice as to how to substantiate a claim for TDIU.

3.  After completing the above actions, conduct any other development that may be warranted based on any additional information or evidence received.

4.  Then, schedule the Veteran for a VA examination to answer the following questions about his thoracic spine disability.  The examiner is referred to the Board's November 2013 decision for an overview of the pertinent evidence and the Joint Motion for Remand for a discussion of why the July 2011 medical opinion was found inadequate.

The examiner is asked to provide an opinion as to the following:

a. Whether there is objective evidence of painful motion during range of motion testing, and if so, at what point the Veteran experiences limitation of motion due to pain.

b. Whether there is additional functional loss due to flare-ups of pain.  In answering this question, the examiner is requested to express any resultant loss in range of motion due to pain and weakness during flare-ups or with repetitive use in terms of the degree of additional loss of range of motion.

c. Whether there is separate neurologic impairment due to the Veteran's thoracic spine disability.  The VA examiner is advised of the following findings from the July 2011 VA examination:

* Objective reflex testing revealed abnormal results in knee jerk, ankle jerk, and abdominal testing

* Positive straight leg raise tests at 70 degrees on right and 50 degrees on left.

* July 2011 x-ray showed mild anterior wedging of compression of the vertebral bodies, T7-T9 with minimal corresponding degenerative disks and spondylosis

* December 2008 x-rays showed minimal degenerative disc disease and spondylosis od the mid dorsal spine with minimal anterior wedging compression of the vertebral bodies from T7-T10

For each opinion rendered, the examiner should reference the facts or evidence that was found significant as a basis for the opinion.  If medical literature is relied upon, please provide specific references to the literature.

5.  Adjudicate the appeals for a higher initial rating for thoracic spine disability and entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




